UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6054



GEORGE HENSON, JR.,

                                                Plaintiff - Appellant,

             versus


RONALD J. ANGELONE, Director         of   Virginia
Department of Corrections,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-01-59)


Submitted:    March 20, 2003                  Decided:   March 28, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Henson, Jr., Appellant Pro Se. Donald Eldridge Jeffrey, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Henson, Jr., appeals the district court order denying

him permission to proceed in forma pauperis on appeal.    This court

affirmed the magistrate judge’s order in that appeal and granted

him leave to proceed in forma pauperis.   See Henson v. Angelone,

No. 02-7673, 2003 WL 246125 (4th Cir. Feb. 5, 2003).      Therefore,

Henson’s appeal of the district court’s order is moot.*

     Accordingly, although we grant leave to proceed in forma

pauperis, we dismiss Henson’s appeal as moot. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




     *
       To the extent Henson’s pro se brief may be construed to
attack numerous other district court orders, we note his appeal is
timely only as to the district court’s order denying permission to
proceed in forma pauperis on appeal.


                                2